DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
On December 3, 2010, the court sent the parties a Journal Entry instructing Plaintiffs to file a written response to Defendant's written recommendation by February 2, 2011. The Journal Entry advised that failure to comply with the deadlines set forth therein may result in dismissal of Plaintiffs' appeal.
On January 4, 2011, the court sent the parties an Order Granting Extension of Time giving Plaintiffs until February 15, 2011, to file a written response to Defendant's written recommendation.
Plaintiffs' extended deadline has passed and the court has not received the Plaintiffs' written response or any further communication from Plaintiffs. As a consequence, the court finds this matter should be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of February, 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on February 28, 2011. The Court filed and entered thisdocument on February 28, 2011. *Page 1